Citation Nr: 1107691	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hair loss.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for hair loss, to include 
as secondary to a service-connected skin disability.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for myofascial pain 
syndrome.  

7.  Entitlement to service connection for a joint disability.  

8.  Entitlement to service connection for a shoulder disability.  

9.  Entitlement to an initial compensable rating for a skin 
disability.  

10.  Entitlement to a compensable rating for a left eye 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 1986 
and from September 1990 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reopened and then denied 
claims for service connection for a low back disability and hair 
loss; denied service connection for headaches, myofascial pain 
syndrome, a joint disability, and a shoulder disability; granted 
service connection and assigned a 0 percent rating for a skin 
disability, effective February 24, 2004; and continued a 0 
percent rating for a left eye disability.  The Board remanded 
these claims for further development in November 2008.  

The issues of entitlement to service connection for a low back 
disability, entitlement to service connection for headaches, and 
entitlement to an initial compensable rating for a skin 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

FINDINGS OF FACT

1.  The claim for service connection for a low back disability 
was previously denied in an October 1999 RO decision.  The 
Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in October 
1999 relating to service connection for a low back disability is 
new and raises a reasonable possibility of substantiating the 
claim.  

3.  The claim for service connection for hair loss was previously 
denied in an October 1995 RO decision.  The Veteran did not 
appeal that decision.  

4.  Evidence received since the last final decision in October 
1995 relating to service connection for hair loss is new and 
raises a reasonable possibility of substantiating the claim.  

5.  The Veteran's current hair loss first manifested after his 
separation from service, is unrelated to his service or to any 
incident therein, and is not shown to be the result of or 
aggravated by the service-connected skin disability.  

6.  The Veteran does not have a current diagnosis of myofascial 
pain syndrome.  

7.  The Veteran does not have a current diagnosis of a joint 
disability other than a neck disability.

8.  The Veteran's congenital/developmental leg-length discrepancy 
that caused a secondary scoliosis with a chronic spinal sprain 
and very early degenerative changes involving the cervical area 
was not aggravated by his active service beyond the natural 
progress of the disease.  

9.  The Veteran does not have a current diagnosis of a shoulder 
disability.  

10.  The Veteran's left eye disability has been manifested by 
corrected vision of 20/20 with one noted measurement of 20/25.  
He has full confrontation of visual fields and no active 
inflammation, rest-requirements, or episodic incapacity due to 
his left eye disability.  


CONCLUSIONS OF LAW

1.  The October 1999 RO decision that denied service connection 
for a low back disability is final.  New and material evidence 
has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 
20.1103 (2010).  

2.  The October 1995 RO decision that denied service connection 
for hair loss is final.  New and material evidence has been 
submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 
(2010).  

3.  The Veteran's current hair loss was not incurred in or 
aggravated by his active service, and is not proximately due to 
or the result of the service-connected skin disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).  

4.  The Veteran's claimed current myofascial pain syndrome was 
not incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).  

5.  The Veteran's claimed joint disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2010).  

6.  The Veteran's claimed shoulder disability was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).  

7.  The criteria for a compensable rating for a left eye 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.41, 4.84a, Diagnostic Codes 6001, 6061-6080 (prior to 
Nov. 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In an October 1995 decision, the RO denied the Veteran's claims 
for service connection for a low back disability and hair loss.  
The RO declined to reopen the Veteran's claim for a low back 
disability in October 1999.  In an August 2004 rating decision, 
the RO reopened the Veteran's claims for service connection for a 
low back disability and hair loss and denied the claims on the 
merits.  While the RO found that new and material evidence had 
been submitted to reopen the Veteran's claims for service 
connection for a low back disability and hair loss, the Board 
must still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate the 
claims de novo.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in October 1999, the RO denied service 
connection a low back disability.  In an October 1995 decision, 
the RO denied service connection for hair loss.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the October 1999 rating decision denying service connection 
for a low back disability became final because the Veteran did 
not file a timely appeal, and the October 1995 rating decision 
denying service connection for hair loss became final because the 
Veteran did not file a timely appeal.  

The claims for entitlement to service connection for a low back 
disability and hair loss may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his claims 
in February 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a) (2010).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The evidence before VA at the time of the prior final denials 
consisted of some of the Veteran's service medical records and 
the Veteran's statements.  The RO denied the claims because there 
was no evidence that the Veteran had current chronic low back or 
hair loss disabilities.  

The Veteran applied to reopen his claims for service connection 
for low back pain and hair loss in February 2004.  The Board 
finds that the evidence received since the last final decisions 
are new and material because they raise a reasonable possibility 
of substantiating the Veteran's claims.  

In support of his application to reopen his claim for service 
connection for a low back disability, the Veteran submitted a 
June 2009 VA examination report where he was diagnosed with leg-
length discrepancy with secondary scoliosis with a chronic spinal 
sprain involving the cervical and lumbar areas with very early 
degenerative changes in both areas.  With respect to his 
application to reopen his claim for service connection for hair 
loss, the Veteran submitted a December 1999 VA medical report of 
a skin and scalp punch biopsy where he was diagnosed with 
minimally inflammatory, non-scarring alopecia that was consistent 
with androgenetic alopecia.  

The Board finds that new and material evidence has been submitted 
with regard to the claims for service connection for a low back 
disability and hair loss.  The claims were previously denied 
because there was no evidence that the Veteran had current 
chronic low back or hair loss disabilities.  The Veteran has 
submitted evidence showing that he had been diagnosed with leg-
length discrepancy with secondary scoliosis with a chronic lumbar 
sprain and very early degenerative changes of the lumbar spine as 
well as androgenetic alopecia.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claims should be reopened, the 
Board finds that new and material evidence has been submitted.  
Therefore the claims for service connection for a low back 
disability and hair loss are reopened.  38 C.F.R. § 3.156(a) 
(2010).  This does not mean that service connection is granted.  
Rather, the merits of the claims for service connection will have 
to be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the statement of the case provided the 
Veteran with the laws and regulations pertaining to consideration 
of the claims on the merits.  Additionally, the Board notes that 
the discussion in the statement of the case essentially 
considered the Veteran's claims on the merits.  Also, the Veteran 
has provided arguments addressing his claims on the merits.  The 
Board therefore finds that, because the Veteran had adequate 
notice of the applicable regulations, he would not be prejudiced 
by the Board's review of the merits of the claims at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's hair loss, 
however, is not a condition subject to presumptive service 
connection. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).    

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was either 
caused by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

Subject to various conditions, service connection may be granted 
for a disability due to undiagnosed illness of a Veteran who 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic criteria found in 38 C.F.R. Part 
4.  By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical diagnosis.  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause other 
than being in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2009).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, the 
Persian Gulf War presumption of service connection does not 
apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).    
 
A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) 
any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C.A § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i) (2009).  Medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2009).  
Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2009). 

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2009). 

The Veteran's service records demonstrate that he served in the 
Southwest Asia theater of operations from August 1991 to October 
1991 and received the Southwest Asia Service Medal.  Thus, for 
purposes of entitlement to compensation under 38 C.F.R. § 
3.317(d), the Veteran's status as a Persian Gulf Veteran is 
confirmed. 

Hair Loss 

The Veteran contends that he is entitled to service connection on 
a secondary basis for his hair loss because the disability is 
aggravated by his service-connected skin disability.

In June 2009, the Veteran underwent a skin examination to 
determine the severity of his pseudofolliculitis barbae.  The 
examiner found that there was no significant hair loss in the 
area of involvement of the pseudofolliculitis barbae.  The 
examiner also stated that there certainly was no hair loss that 
had been aggravated beyond the natural progression of hair loss.  
The examiner reported that other than scarring on the left cheek 
over the midportion of the left mandible, the area of involvement 
was covered by a well-trimmed and maintained beard, including a 
mustache.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the June 2009 medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and the adequate rationale 
provided for the opinion.  In addition, there are no contrary 
competent medical opinions of record.  Accordingly, the Board 
finds that service connection for the Veteran's hair loss, as 
secondary to his service-connected skin disability, is not 
warranted because the competent evidence does not show that any 
hair loss is due to or aggravated by the skin disability.

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for hair loss.

Service medical records are negative for any complaints or 
treatment for hair loss.  On separation examination in January 
1992, the Veteran made no complaints of hair loss, and other than 
being diagnosed with pseudofolliculitis barbae, his head, face, 
and scalp were found to have no abnormalities.  Since there were 
no recorded complaints of hair loss during approximately two and 
a half years of service and the Veteran's head, face, and scalp 
were found to have no abnormalities on examination at separation, 
the Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 C.F.R. 
§ 3.303(b) (2010).    

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for hair loss.  38 C.F.R. 
§ 3.303(b) (2010).  

The first post-service evidence of hair loss is a December 1999 
VA medical report of a skin and scalp punch biopsy where he was 
diagnosed with minimally inflammatory, non-scarring alopecia that 
was consistent with androgenetic alopecia.

In June 2009, the Veteran underwent a skin examination to 
determine the severity of his pseudofolliculitis barbae.  The 
examiner found that there was no significant hair loss in the 
area of involvement of the pseudofolliculitis barbae.  The 
examiner also stated that there certainly was no hair loss that 
had been aggravated beyond the natural progression of hair loss.  
The examiner reported that other than scarring on the left cheek 
over the midportion of the left mandible, the area of involvement 
was covered by a well-trimmed and maintained beard, including a 
mustache.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds that the evidence is against a finding of a nexus 
between hair loss and military service.  The evidence is also 
against a finding that the hair loss is a result of the Veteran's 
service-connected skin disability.  In addition, hair loss is not 
a disease subject to presumptive service connection, so 
presumptive service connection for hair loss is not warranted.  

The Board has also considered whether service connection for hair 
loss as the result of an undiagnosed illness is warranted because 
the Veteran is shown to have served in the Southwest Asia theater 
of operations during the Persian Gulf War.  However, the Veteran 
has been diagnosed with androgenetic alopecia.  Because the 
Veteran's hair loss is attributed to a known clinical diagnosis, 
service connection for hair loss as the result of an undiagnosed 
illness cannot be awarded.  38 C.F.R. § 3.317(a)(1)(ii) (2010).  

The Veteran contends that his current hair loss is related to his 
active service.  However, as a layperson, he is not competent to 
give a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, 
the Veteran can testify to that which he is competent to observe, 
such as hair loss, but he is not competent to provide a medical 
diagnosis for any hair loss or to relate any hair loss medically 
to his service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of hair 
loss is in December 1999, approximately seven years after his 
separation from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, 
the competent evidence of record does not show that any current 
hair loss was incurred in or aggravated by service.
  
The preponderance of the medical evidence weighs against a 
finding that the Veteran's hair loss developed in service.  
Therefore, the Board concludes that the current hair loss was not 
incurred in or aggravated by service.  In addition, the Board 
finds that the preponderance of the evidence is against a finding 
that the Veteran's hair loss is proximately due to, the result 
of, or aggravated by his service-connected skin disability.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Myofascial Pain Syndrome, Joint Disability, and Shoulder 
Disability 

Service medical records for the Veteran's first period of service 
from June 1986 to November 1986 are negative for any complaints 
or treatment for a shoulder disability.  Service medical records 
show that the Veteran twisted his left ankle in July 1986 and 
received treatment for it.  An August 1986 x-ray of the ankle was 
negative, and the Veteran was diagnosed with rule out fracture of 
the medial malleolus.  The Veteran's service medical records also 
indicate that he received intermittent treatment for low back 
pain in June 1986, July 1986, August 1986, September 1986, and 
October 1986.  The evidence shows that the Veteran had a history 
of low back strain while lifting something in the six weeks prior 
to induction.  In an August 1986 service medical record, the 
Veteran was noted to have been diagnosed with mid-thoracic 
dextrorotoscoliosis and myofascial pain syndrome, and service 
medical records dated in September 1986 and October 1986 show 
that the Veteran was diagnosed with sacroiliac dysfunction.  An 
October 1986 medical board proceeding found that the Veteran was 
unable to perform the normal training on active duty due to his 
persistent low back symptoms which had existed prior to service.  

Service medical records for the Veteran's second period of 
service from September 1990 to February 1992 are negative for any 
complaints or treatment for myofascial pain syndrome, a joint 
disability, or a shoulder disability.  On separation examination 
in January 1992, the Veteran made no complaints about myofascial 
pain, a joint disability, or a shoulder disability, and his 
joints (including the spine) and muscles were found to have no 
abnormalities. 

There is no post-service evidence of current diagnoses of or 
treatment for a shoulder disability.  A December 2005 VA medical 
report indicated that the Veteran had injured his right hand when 
a pipe fell on it, and he was treated for a soft tissue right 
hand injury.  In an October 2008 VA medical report, the Veteran 
stated that he fell from a hay baler in September 2008 and had 
been experiencing neck and left shoulder pain since that time.  A 
February 2009 VA medical report noted that the Veteran had 
myofascial neck pain and shoulder discomfort due to his fall from 
a hay baler.  

On VA examinations dated in June 2009 and July 2009, the Veteran 
reported a history of neck pain between his shoulder blades after 
falling off a hay baler in November 2008.  He stated that he was 
treated with physical therapy and that the neck pain had resolved 
spontaneously.  The Veteran complained of occasional shoulder 
discomfort but denied any feelings of discomfort in the knee, 
foot, ankle, or hip joints.  The Veteran stated that he had 
injured his low back during basic training in 1986 and that he 
was diagnosed with scoliosis, chronic low back pain, mechanical 
low back pain, and myofascial pain syndrome during service.  He 
also reported injuring his back when he fell off a hay baler in 
2008.  He complained of pain in the central low back that 
radiated into the left buttock.  He also stated that he had 
intermittent numbness in both feet.  He reported being measured 
for leg-length discrepancy and being found to be short on the 
right side.  He stated that he had a lift prescribed for his leg-
length discrepancy which he wore only intermittently.  

Examination revealed normal gait, easy heel-and-toe walks, and 
full easy squats.  Orthopedic examination of the hips, knees, and 
shoulders was normal.  The Veteran's back was found to have a 
pelvic tilt with a slight convex right scoliosis.  His pelvis was 
level and his scoliosis disappeared when he stood on a 3/8 inch 
lift on the right side.  He had 90 degrees flexion, 30 degrees 
extension, 15 degrees lateral rotation bilaterally, 15 degrees 
left lateral flexion, and 10 degrees right lateral flexion.  He 
had spasm of the back but no tenderness.  X-rays of the shoulders 
and knee were unremarkable.  X-rays of the lumbar spine showed 
very minimal spurring on the top of L4.  X-rays of the cervical 
spine showed very, very minimal spurring with normal alignment 
and disc preservation.  

The examiner diagnosed the Veteran with leg-length discrepancy 
with secondary scoliosis with a chronic spinal sprain involving 
the cervical and lumbar areas with very early degenerative 
changes in both areas.  The examiner noted that the Veteran had 
myofascial neck pain that had resolved from injury but stated 
that the Veteran did not specifically have myofascial pain 
syndrome.  The Veteran was also not found to have any disorders 
of the hips, knees, shoulders, elbows, wrists, or ankles, and the 
examiner stated that those non-disorders were therefore not 
attributable to any other cause.  The examiner concluded that the 
Veteran's leg-length discrepancy was congenital/developmental and 
had caused a secondary scoliosis.  The examiner also stated that 
the Veteran's second injury in the past year had caused 
discomfort in the areas described above. 

With respect to the Veteran's myofascial pain syndrome, joint 
disability other than a neck disability, and shoulder disability, 
the first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

While the Veteran complained of shoulder and neck pain, pain is 
not analogous to disability.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  In regard to service connection, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  Absent evidence of a current 
disability, service connection for myofascial pain syndrome, 
joint disability other than a neck disability, and shoulder 
disability must be denied.  There is no competent medical 
evidence of record that demonstrates the current presence of 
myofascial pain syndrome, a joint disability other than a neck 
disability, or a shoulder disability.  Although the Veteran was 
treated for myofascial pain of the neck post-service, the 
objective medical evidence shows that it had resolved and that it 
was the result of a fall from a hay baler .  In addition, a 
review of the Veteran's service medical records shows that in his 
approximately two and a half years of active service, he was 
treated for a twisted left ankle on only two occasions in a 
two-month period and that he was treated for his low back 
symptoms only for the duration of four months.  Because no 
myofascial pain syndrome, joint disability other than a neck 
disability, and shoulder disability have been currently diagnosed 
in this case, the Board finds that service connection for 
myofascial pain syndrome, joint disability other than a neck 
disability, and shoulder disability is not warranted.  

The Board notes that even if it were to concede that the Veteran 
has a current neck disability, the objective medical evidence of 
record does not show that the Veteran's neck disability is 
related to his period of service.  The Veteran was diagnosed with 
congenital/developmental leg-length discrepancy that had caused a 
secondary scoliosis with a chronic spinal sprain and very early 
degenerative changes involving the cervical area.  A congenital 
or developmental disorder is not subject to service connection 
unless the disorder has been found to be aggravated by the 
Veteran's period of active service.  38 C.F.R. §§ 3.303(c), 
3.306(a) (2010).  In this case, the medical evidence of record 
does not show that the Veteran's congenital disorder was 
aggravated by his period of active service.  Specifically, the 
Veteran was not treated for any cervical spine disability during 
service and on separation examination in January 1992, the 
Veteran was not found to have any abnormalities of the spine.  
Furthermore, the post-service medical evidence does not show that 
the Veteran received treatment for any cervical spine disability 
until after his November 2008 hay baler accident, and the June 
2009 VA examiner found that the November 2008 hay baler accident 
had caused discomfort to his cervical spine area.  Therefore, 
service connection for a joint disability of the neck is not 
warranted.     

The Board has also considered whether service connection for 
myofascial pain syndrome, a joint disability, or a shoulder 
disability as the result of an undiagnosed illness is warranted 
because the Veteran is shown to have served in the Southwest Asia 
theater of operations during the Persian Gulf War.  However, the 
June 2009 and July 2009 VA examinations found no evidence of 
myofascial pain syndrome, a joint disability other than a neck 
disability, or a shoulder disability.  In the absence of 
pathology and with normal joint X-rays, the Board finds that no 
myofascial pain syndrome, joint disability other than neck 
disability, or shoulder disability is manifest to the degree of 
10 percent or more such that service connection as the result of 
an undiagnosed illness could be awarded.  38 C.F.R. 
§ 3.317(a)(1)(i); 4.71a, Diagnostic Codes 5003, 5010, 5025, 5200-
5230, 5250-5284 (2010).  Regarding the Veteran's neck disability, 
the Veteran has been diagnosed with congenital/developmental leg-
length discrepancy that had caused a secondary scoliosis with a 
chronic spinal sprain and very early degenerative changes 
involving the cervical area.  Because the Veteran's neck 
disability is attributed to a known clinical diagnosis, service 
connection for a neck disability as the result of an undiagnosed 
illness cannot be awarded.  38 C.F.R. § 3.317(a)(1)(ii) (2010).  

The Board has considered the Veteran's claim that he has 
myofascial pain syndrome, joint disability, and shoulder 
disability which is related to his service.  However, as a 
layperson, the Veteran is not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to 
that which he is competent to observe, such as joint or muscle 
pain, but he is not competent to provide a medical diagnosis for 
any myofascial pain syndrome, joint disability, and shoulder 
disability or to relate any myofascial pain syndrome, joint 
disability, and shoulder disability medically to his service.  

The competent evidence of record does not demonstrate that the 
Veteran has myofascial pain syndrome, joint disability, or 
shoulder disability related to his period of service.  As the 
preponderance of the evidence is against the claims for service 
connection, the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities which 
is based, as far as practically can be determined, on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The regulations pertaining to rating eye disabilities were 
revised, effective December 10, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
December 10, 2008.  Because the current claim was received prior 
to that date, those revisions do not apply in this case.  73 Fed. 
Reg. 54708 (Nov. 10, 2008). 

The Veteran has been diagnosed with left dry eye with 
degeneration of elastic tissue.  The Board notes that where the 
Veteran's diagnosed condition does not match any of the 
diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related disease 
or injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings.  
38 C.F.R. § 4.20 (2010).  One diagnostic code may be more 
appropriate than another based upon factors such as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  

The RO rated the Veteran's left dry eye by analogy using the 
criteria found in Diagnostic Code 6001, which contemplates 
disability due to keratitis.  38 C.F.R. § 4.84a, Diagnostic Code 
6001 (2008).  Because of the nature of the Veteran's disability, 
the Board finds that the rating criteria applied by the RO are 
appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 
C.F.R. §§ 4.20, 4.21 (2010).  The Board can identify no more 
appropriate diagnostic codes and the Veteran has not identified 
any.  Butts v. Brown, 5 Vet. App. 532 (1993).  The Board notes 
the Veteran's contention that his left dry eye disability should 
also be rated under Diagnostic Code 6025, which contemplates 
epiphora (interference with lacrymal duct from any cause).  
38 C.F.R. § 4.84a, Diagnostic Code 6025 (2008).  However, 
epiphora is defined as "an abnormal overflow of tears down the 
cheek, mainly due to stricture of the lacrimal passages."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 629 (30th ed. 2003).  The 
Board finds that Diagnostic Code 6025 is inapplicable to the 
Veteran's case, as his left eye disability is manifested by dry 
eye.  No treatment record or VA examination shows that the 
Veteran has experienced an abnormal overflow of tears.  Indeed, 
the medical evidence indicates that the Veteran has required the 
use of artificial tears in order to control his dry eye 
condition.  Therefore, the Board finds that Diagnostic Code 6025 
is inapplicable to the Veteran's claim, and the Board will 
proceed with an analysis of the Veteran's disability under 
Diagnostic Code 6001.  

Diagnostic Code 6001 provides that the eye disability is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent during 
continuance of active pathology, with a minimum 10 percent rating 
during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6001 
(2008).   

Impairment of central visual acuity is rated from 0 percent to 
100 percent based on the degree of the resulting impairment of 
visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(2008).  A disability rating for visual impairment is based on 
the best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2008).  The percentage rating will be 
found from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a (2008).  A compensable disability rating of 10 percent is 
warranted for impairment of central visual acuity in the 
following situations:  (1) when vision in one eye is correctable 
to 20/50 and vision in the other eye is correctable to 20/40; (2) 
when vision in both eyes is correctable to 20/50; (3) when vision 
in one eye is correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is correctable 
to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079 
(2008). 

Impairments in the field of vision are rated under Diagnostic 
Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  The 
extent of contraction of visual field in each eye is determined 
by recording the extent the remaining visual fields in each of 
the eight 45 degree principal meridians.  38 C.F.R. § 4.76a 
(2008).  The number of degrees lost is determined at each 
meridian by subtracting the remaining degrees from the normal 
visual fields given in Table III.  The degrees lost are then 
added together to determine total degrees lost.  That is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
eight represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2008).  A 10 percent rating is warranted where 
the evidence demonstrates unilateral contraction of the visual 
field to 60 degrees, but not to 15 degrees.  A 20 percent rating 
is warranted where the evidence demonstrates unilateral 
contraction of the visual field to 15 degrees but not to 5 
degrees.  A note to Diagnostic Code 6080 instructs that a rating 
for impairment of field vision is not to be combined with any 
other rating for visual impairment.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (2008).  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80 (2008).  

Post-service VA medical records dated from July 2004 to April 
2009 show that the Veteran received intermittent treatment for 
his left dry eye disability.  His treatment records indicate that 
although he occasionally complained of burning in his eyes and 
blurry vision, he consistently had uncorrected visual acuity of 
20/20 in both eyes.  He was diagnosed with dry eye syndrome, 
ocular hypertension, mild cataracts in both eyes that were not 
visually significant, suspected glaucoma, blepharitis, and 
presbyopia.  He was treated with artificial tears for his dry eye 
disability.    

On VA examination in May 2004, the Veteran was found to have 
increased intraocular pressure.  His corrected visual acuity in 
both eyes was 20/25.  His examination was otherwise unremarkable, 
and there was no evidence of any active inflammation, rest-
requirements, or episodic incapacity due to his left eye 
disability.  

On VA examination in June 2009, the Veteran was found to have a 
history of a foreign body in his left eye.  His uncorrected 
visual acuity in both eyes was 20/20.  External examination of 
the eyes was within normal limits.  The Veteran was diagnosed 
with a history of keratitis, dry left eye secondary to a history 
of keratitis, and suspected glaucoma.  The examiner opined that 
the Veteran's visual acuity was not affected by his dry eye and 
that the use of artificial tears helped to control the symptoms.   

The Board finds that the evidence does not show that a higher 
rating is warranted based upon the findings of the Veteran's 
visual acuity.  In order to obtain a 10 percent rating for the 
Veteran's left eye disability due to impairment of central visual 
acuity, the Veteran would have to have vision in one eye 
correctable to 20/50 and vision in the other eye correctable to 
20/40; vision in both eyes correctable to 20/50; vision in one 
eye correctable to 20/70 and vision in the other eye correctable 
to 20/40; or vision in one eye correctable to 20/100 and vision 
in the other eye correctable to 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078 and 6079 (2008).  The VA medical records 
and June 2009 VA examination reflect that the Veteran had 
uncorrected vision of 20/20.  Significantly, the VA examiner 
opined that the Veteran's visual acuity was not affected by his 
dry eye disability.  Although the Veteran's left eye had 
corrected visual acuity of 20/25 at a May 2004 VA examination, 
this measurement would still not meet the criteria for a 
compensable rating for his left eye disability.  Therefore, an 
increased rating for the Veteran's left eye disability due to 
impairment of visual acuity is not warranted.

Similarly, an increased rating is not warranted for the Veteran's 
left eye disability based upon the findings of his visual fields.  
A 10 percent rating due to impairment of visual fields would 
require unilateral contraction of the visual field to 60 degrees, 
but not to 15 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080 
(2008).  On all medical records and examinations, the Veteran had 
full confrontation of visual fields.  Thus, a compensable rating 
for a left eye disability due to impairment of visual fields is 
not warranted.  

Additionally, the medical evidence of record does not indicate 
any active inflammation, rest-requirements, or episodic 
incapacity due to his left eye disability.  At the Veteran's most 
recent VA examination in June 2009, the examiner found that the 
use of artificial tears helped to control the symptoms of the 
Veteran's dry left eye.  Therefore, an increased rating for the 
Veteran's left eye disability based on pain, rest-requirements, 
or episodic incapacity is not warranted.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's left eye disability does not warrant a compensable 
rating under Diagnostic Codes 6001 and 6061-6080 for all periods 
under consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Board finds no evidence that the Veteran's service-connected 
left eye disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected left eye disability do not result 
in a marked functional impairment to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  The Board finds that the evidence does not show frequent 
hospitalization due to the left eye disability or that the 
disability causes marked interference with employment beyond that 
envisions by the schedular rating already assigned.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and November 2008; 
a rating decision in August 2004; and a statement of the case in 
January 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudication in 
the February 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.





(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received to reopen the claim 
for service connection for a low back disability.  To that extent 
only, the appeal is granted.    

New and material evidence has been received to reopen the claim 
for service connection for hair loss.  

Service connection for hair loss, to include as secondary to a 
service-connected skin disability, is denied.  

Service connection for myofascial pain syndrome is denied.  

Service connection for a joint disability is denied.  

Service connection for a shoulder disability is denied.  

A compensable rating for a left eye disability is denied.  


REMAND

Additional development is needed prior to further disposition of 
the claims for service connection for a low back disability and 
headaches and an initial compensable rating for a skin 
disability.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

Regarding the Veteran's claim for service connection for a low 
back disability, the Veteran's May 1986 entrance examination did 
not note a pre-existing lumbar spine disability.  However, a June 
1986 service medical report indicated that the Veteran had a 
history of low back strain while lifting something in the six 
weeks prior to induction.  Additionally, an October 1986 medical 
board proceeding found that the Veteran had persistent low back 
symptoms which had existed prior to service.  The Board finds 
that those notations in the medical record provide clear and 
unmistakable evidence that the Veteran's low back disability pre-
existed his service.

On VA examination in June 2009, the Veteran stated that he had 
injured his low back during basic training in 1986 and that he 
was diagnosed with scoliosis, chronic low back pain, mechanical 
low back pain, and myofascial pain syndrome during service.  He 
also reported injuring his back when he fell off the hay baler in 
2008.  The examiner diagnosed the Veteran with leg-length 
discrepancy with secondary scoliosis with a chronic spinal sprain 
involving the cervical and lumbar areas with very early 
degenerative changes in both areas.  The examiner concluded that 
the Veteran's leg-length discrepancy was congenital/developmental 
and had caused a secondary scoliosis.  The examiner also stated 
that the Veteran's basic training injury and his second injury of 
falling off a hay baler in the past year had caused discomfort in 
the lumbosacral area.  Although the examiner found that the 
injuries had caused discomfort in the lumbosacral area, the 
examiner did not opine as to whether the Veteran's basic training 
injury resulted in aggravation of his pre-existing low back 
disability.  As it remains unclear to the Board whether the 
Veteran's pre-existing low back disability was aggravated by his 
period of active service, to include a 1986 low back injury 
during basic training, it is necessary to have a medical opinion 
discussing the relationship between his low back disability and 
service based upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The Board 
notes that the examiner must consider lay statements regarding 
in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did not 
comment on Veteran's report of in-service injury and relied on 
lack of evidence in service medical records to provide negative 
opinion).  Therefore, the Board finds that another examination 
and opinion addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the Veteran's 
claim.

With respect to the Veteran's claim for service connection for 
headaches, service medical records show that in June 1986, the 
Veteran was treated for temporal and frontal area head pain.  At 
that time, he had reported experiencing chronic headaches ever 
since he had suffered a head injury in the eighth grade.  In a 
July 1986 service medical report, the Veteran stated that he had 
been involved in a fight in the previous week and complained of 
suffering from headaches since then.  A July 1989 service medical 
report indicates that the Veteran had received treatment for head 
injuries that resulted from his being assaulted by a gang in July 
1989.  

In an April 2004 post-service VA medical report, the Veteran 
complained of suffering from intermittent headaches over the 
frontal sinus area for the previous two months.  He was diagnosed 
with and treated for headaches.  On VA examination in July 2009, 
the examiner diagnosed the Veteran with mild to moderate 
migrainous headaches and noted that there were records of the 
Veteran being treated for headaches as far back as 1986.  

The lack of discussion regarding whether the June 1986, July 
1986, and July 1989 service medical records were manifestations 
of the initial onset of a headache disability or the aggravation 
of a pre-existing headache disability rendered the July 2009 VA 
examination inadequate because it failed to provide the opinions 
requested in the previous Board remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As it remains unclear to the Board whether the 
Veteran's headaches are related to his in-service treatment for 
headaches or whether his current headaches existed prior to 
service and were aggravated by his period of active duty, it is 
necessary to have a medical opinion discussing the relationship 
between his headaches and service based upon a thorough review of 
the record, comprehensive examination of the Veteran, and 
adequate rationale.  The Board notes that the examiner must 
consider lay statements regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's report 
of in-service injury and relied on lack of evidence in service 
medical records to provide negative opinion).  Therefore, the 
Board finds that another examination and opinion is necessary in 
order to fairly decide the merits of the Veteran's claim.

Regarding the Veteran's claim for an initial compensable rating 
for a skin disability, at a June 2009 VA examination, the Veteran 
reported that he had never been treated with corticosteroids or 
immunosuppressive drugs.  He was found to have a short, well-
trimmed beard and mustache covering the malar prominence, the 
chin, and the maxillary mandibular area, and extending down his 
neck to his collar line.  On the left malar prominence, there was 
a thickened area of scarring that measured 0.5 centimeters by 2.0 
centimeters situated just below the left malar prominence and 
overlying the middle portion of the left mandible.  The scarring 
was not hypopigmented or hyperpigmented, but it was raised, and 
the skin was thickened in an irregular fashion.  The examiner 
stated that the percentage of involvement of the Veteran's body 
was 5 percent and that the area exposed which included the 
Veteran's head, neck, and arms, was 35 percent of the exposed 
areas of his body.  
 
The Veteran has a 0 percent rating for his pseudofolliculitis 
barbae under Diagnostic Code 7813, which contemplates disability 
due to dermatophytosis and directs that such disabilities such as 
tinea barbae of the beard, be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (2008).  In the Veteran's case, the applicable diagnostic 
codes would be Diagnostic Code 7800, which contemplates 
disfigurement of the head, face, or neck, and Diagnostic Code 
7806, which contemplates dermatitis or eczema.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806 (2008).  

Under Diagnostic Code 7800, ratings may be based on the number of 
characteristics of disfigurement present.  Of the eight 
characteristics of disfigurement listed, the characteristic 
relevant to the case at hand is surface contour of scar elevated 
or depressed on palpation.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2008).  At the June 2009 VA examination, the examiner found 
evidence of thickened, raised scarring on the Veteran's left 
malar prominence.  However, the Board is unable to rate the 
Veteran's skin disability under Diagnostic Code 7800 because 
there are no unretouched color photographs of the scarring in 
question as required.  38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note (3) (2008).    

Under Diagnostic Code 7806, ratings are based on the percentage 
of the entire body affected by the skin disability, the 
percentage of exposed areas of the body affected, and the amount 
of corticosteroids or immunosuppressive drugs required.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  At the June 2009 
VA examination, the examiner found that the percentage of 
involvement of the Veteran's body was 5 percent and that the area 
exposed which included the Veteran's head, neck, and arms, was 35 
percent of the exposed areas of his body.  It is unclear to the 
Board whether the VA examiner's assessment of 35 percent 
involvement of the exposed areas of the Veteran's body signified 
that his pseudofolliculitis barbae had also affected his arms and 
head.  

In order to make an accurate assessment of the severity of the 
Veteran's current skin disability, it is necessary to have a 
current medical examination that provides unretouched color 
photographs of the Veteran's facial scarring and clarifies the 
percentage of the entire body and exposed areas of the body that 
are affected by the pseudofolliculitis barbae.  Therefore, the 
Board finds that a new examination is needed to fully and fairly 
evaluate the Veteran's claim for an increased disability rating.  
Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does 
not adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
to determine the etiology of his low back 
disability.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's pre-existing low 
back disability was aggravated (increased in 
disability beyond the natural progress of the 
condition) during his period of active 
service.  In rendering that opinion, the 
examiner should consider the Veteran's 1986 
low back injury during basic training.  The 
examiner must consider lay statements as to 
the in-service occurrence of an injury and 
the continuity of symptomatology since 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  The examiner should 
reconcile the opinion with any other medical 
opinions of record, to include the June 2009 
VA opinion.  The rationale for any opinions 
expressed should be provided.  The examiner 
should review the claims folder and should 
note that review in the report.   

2.  Schedule the Veteran for a VA examination 
to determine the etiology of any current 
headaches.  If necessary, the examiner should 
reconcile the opinion with any other medical 
opinions of record.  The rationale for any 
opinions expressed should be provided.  The 
examiner should review the claims folder and 
should note that review in the report.  
Specifically the examiner should provide the 
following information:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current headaches are related 
to the Veteran's June 1986, July 1986, 
and July 1989 in-service treatment for 
headaches, his reported in-service 
assault, or to any other incidents of 
service?  The examiner must consider 
lay statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

b)  If the Veteran's headaches were 
not incurred during his period of 
service, is there clear and 
unmistakable evidence that any 
headache disability pre-existed 
service as reported in the June 1986 
service medical record?  If so, did 
any preexisting headache disability 
permanently increase during the 
Veteran's service?  If so, was the 
increase in severity during service 
beyond the natural progress of the 
condition?  

3.  Schedule the Veteran for a skin 
examination with an examiner who has not 
previously examined him to determine the 
current severity of his service-connected 
pseudofolliculitis barbae.  Specifically, the 
examiner should take unretouched color 
photographs of the scarring on the Veteran's 
left malar prominence.  Also, the examiner 
must opine as to the percentage of the entire 
body affected by the skin disability and the 
percentage of exposed areas of the body 
affected by the skin disability.  The 
rationale for any opinions expressed should 
be provided, and the examiner must discuss 
the findings with respect to the June 2009 VA 
examination findings of percentage of body 
involvement.  The claims folder should be 
reviewed by the examiner and the examination 
report should note that review.  

4.  Then, readjudicate the claims.  If any 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


